 



EXHIBIT 10.14
HealthStream, Inc. (the “Company”)
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers and Fees   2007
Board meeting fee
  $ 1,000  
Committee chair meeting fee
  $ 1,000  
Committee member meeting fee
  $ 500  

     In addition to the cash compensation set forth above, each non-employee
director receives a nondiscretionary annual grant of a non-qualified option for
the purchase of 6,000 shares of the Company’s common stock. The option, which
vests immediately upon grant, has an exercise price equal to the fair market
value of the stock on the grant date.
II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2007 performance bonuses provided to the
individuals who the Company expects to be its Named Executive Officers for 2007.

                  Executive Officer   Current Salary   Fiscal 2007 Bonus Amount
Robert A. Frist, Jr.
  $ 195,000     $ -0-  
Arthur E. Newman
  $ 205,000     $ -0-  
J. Edward Pearson
  $ 210,000     $ -0-  
Kevin P. O’Hara
  $ 185,000     $ -0-  

     The Named Executive Officers also participate in the Company’s 2008 Cash
Bonus Plan and will continue to receive long-term incentive awards pursuant to
the Company’s shareholder approved equity incentive plans.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in our proxy statement for the 2008 Annual
Meeting of Shareholders that we will file with the Securities and Exchange
Commission within 120 days of the end of the fiscal year to which this report
relates.

